INGRAHAM, J.
I dissent. The cause of action is to recover from the defendants a sum of money which they had received as a preference, and which, by section 60b of the bankrupt law (Act July 1, 1898, c. 541, 30 Stat. 562 [U. S. Comp. St. 1901, p. 3445]), the trustee in bankruptcy is authorized to recover from the person receiving it. The action does not seek -to set aside the assignment, and no such relief is necessary to enable the trustee to recover the amount paid as a preference. The assignee of the bankrupt is not a party, nor is any relief asked against him. The bankrupt law gives to the trustee a cause of action against any one who has received a preference from the bankrupt within four months before the petition is filed to recover the property or its value. If a creditor has received a portion of the bankrupt’s property as a preference, the trustee can recover that property or its value from the creditor who has received it; and that cause of action is, I think, an action at law, of which the City Court had jurisdiction.